Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 7, the terms “the inside”, “the rolling over phenomenon” and “the cross-stretch extension” are indefinite as they lack clear antecedent basis.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 7-10 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford (US 2,731,819).
	As seen below in annotated figure 1, Crawford teaches the method for producing a knit structure (Figures 1 and 2) with reduced curling outward and/or rolling at its fabric end as claimed including carrying yarn using cylinder (55)  needles (N) and knitting a START part of the knit structure extending one or more courses (courses 1 & 2); dividing needles of the cylinder needles (N) into at least two sections comprising a knit needle section  and a miss needle section and producing a FALSE BAND section adjacent to the START part, said FALSE BAND comprising multiple courses of a knit stitch (e.g. Wale W-9, courses 3-5) and a miss stitch (Wale W-8, course 3 and 4); and starting needles of the miss needles sections to knit and form a CLOSE part  (courses 5 through 8) adjacent to said FALSE BAND, wherein a course of the START part is interconnected with a course of the CLOSE part resulting is a knit structure with higher tension and force toward the inside, opposing the rolling over phenomenon without the cross-stretch extension. 	 
    PNG
    media_image1.png
    585
    875
    media_image1.png
    Greyscale





Regarding claim 2, knit needle section and the miss needle section follow each other and this sequence repeats for all the needles of the cylinder thus forming the completed tubular selvage as seen at least in figure 2.  Regarding claim 3, only knit needle sections and miss needle sections extending one needle each in a pattern of one needle knit followed by one needle miss produce the FALSE BAND section as seen in annotated figure 1 and figure 2. Regarding claim 7, 
the inside, opposing the rolling over phenomenon without compromising the cross-stretch extension.  Regarding claims 8-10 the knit structure as see in figure 1 is a selvage top of a clothing article, namely a stocking (figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford.
Crawford teaches the invention substantially as claimed as indicated above in the rejection to claim 1.  However, Crawford does not expressly set forth that the circular knitting machine is a 400 needle machine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different sized knitting machines including a 400 needle machine in order to provide a knit stocking having 400 wales about the circumference of the stocking. Regarding claim 5, Crawford teaches the invention substantially .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw